Citation Nr: 1217983	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for leg length discrepancy. 

2. Whether new and material evidence has been presented to reopen the claim of service connection for degenerative joint disease of the hip and spine as secondary to service-connected hallux valgus of the right great toe with bunionectomy, Chevron surgery.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1977 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In a rating decision in December 2004, the RO denied the claims of service connection for leg length discrepancy and for degenerative joint disease of the hip and spine as secondary to service-connected hallux valgus of the right great toe with bunionectomy, Chevron surgery, on the merits; after the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not perfect an appeal of the adverse determination by timely filing a substantive appeal after the RO issued the statement of the case.

2. The additional evidence presented since the December 2004 rating decision is cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen the claim of service connection for leg length discrepancy.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011). 





2.  New and material evidence has not been presented to reopen the claim of service connection for degenerative joint disease of the hip and spine as secondary to service-connected hallux valgus of the right great toe with bunionectomy, Chevron surgery.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in October 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any such records on her behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

The Veteran was also notified of the type of evidence necessary to reopen the claims of service connection, namely, new and material evidence and what each of the terms - "new" and "material" - meant.  The Veteran was also notified of the basis for the previous denial of the claim.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained the service treatment records, VA records, private medical records, and records of the Social Security Administration.  The Veteran has not identified any other pertinent records for the RO to obtain on her behalf. 

On the applications to reopen the claims of service connection, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the claims are not reopened, a VA medical examination or medical opinion is not authorized under the duty to assist.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claims of Service Connection

In a rating decision in December 2004, the RO denied the claims of service connection for leg length discrepancy and for degenerative joint disease of the hip and spine as secondary to service-connected hallux valgus of the right great toe with bunionectomy, Chevron surgery, on the merits.  After the Veteran was notified of the adverse determination and of her procedural and appellate rights, she did not perfect an appeal of the adverse determination by timely filing a substantive appeal after the RO issued the statement of the case.  And the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 



Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 






Evidence Previously Considered

In the rating decision in December 2004, the RO denied the claim of service connection for a leg length discrepancy on the basis that the claimed disability was not incurred in or aggravated by service.  The Board found that the Veteran's leg length discrepancy was not the result of a disease or injury in service. 

In the rating decision in December 2004, the RO also denied the claim of service connection for degenerative joint disease of the hip and spine as secondary to service-connected hallux valgus of the right great toe with bunionectomy, Chevron surgery, on the basis that the claimed disability was not the result of a disease or injury in service and was not caused by surgery on the Veteran's right foot.  

The evidence of record at the time of the December 2004 rating decision consists of service records, VA records, private records and statements of the Veteran.  

In her statements, the Veteran asserted that her service-connected right foot condition caused her hip and spine disability.  She also asserted that her left leg was shorter than her right, which should have been discovered in service and that the condition was aggravated by service.  She stated that she wore orthopedic inserts and the condition contributed to her hip and spine pain.  

The service treatment records show that the Veteran had hallux valgus and underwent a bunionectomy in November 1979.  On separation examination in August 1980, the Veteran stated that she had foot problems.  She denied recurrent back pain or other lower extremity abnormality 

The private medical records show that in November 2003 the Veteran was given a heel lift for her left shoe as her right leg was longer than her left, and that she had degenerative disc disease of the back.  






The VA records and VA examinations show that degenerative joint disease of the hip and spine by X-ray were noted in February 2004.  In August 2004, a VA examiner found that the Veteran's legs were the same length.  The VA examiner expressed the opinion that hallux valgus was unrelated to the hip and spine joints and were not the result of the surgery on the right great toe.  In November 2004, history included a job-related low back injury in 2003.

Additional Evidence

The additional evidence since the rating decision in December 2004 consists of the Veteran's statements, VA records, private medical records, and records of the Social Security Administration. 

The Veteran has expressed the opinion that her leg length discrepancy must have existed while on active duty and should have been discovered and that the leg discrepancy aggravates her hip and spine disabilities.  The Veteran's statements are essentially the same as she made in conjunction with her claims she filed in 2004 and considered by the RO in its rating decision in December 2004.  As the statements are cumulative, that is, supports evidence previously considered, and cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

The VA records show that the Veteran has a history of low back pain.  On VA examination of the feet in September 2010, there was no pertinent information on the hip, spine, or leg length discrepancy.  Records of the Social Security Administration included VA records and private medical records.  The private records noted the Veteran's back problems related to a work injury in 2003.  







This evidence is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claims, that is, either evidence of current hip disability, or spine disability, or leg length discrepancy due to an injury or disease or event in service or that the claimed disabilities were caused by or aggravated by the service-connected right foot disability.  

For this reason, the additional evidence is not new and material.  As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, a claim of service connection for leg length discrepancy is not reopened, and the appeal is denied. 

As new and material evidence has not been presented, a claim of service connection for degenerative joint disease of the hip and spine as secondary to service-connected hallux valgus of the right great toe with bunionectomy, Chevron surgery, is not reopened, and the appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


